Title: From George Washington to Brigadier General Peter Muhlenberg, 20 November 1778
From: Washington, George
To: Muhlenberg, Peter


  
    Sir,
    Camp Fredericksburg [N.Y.] November 20th 1778
  
You will have every thing in readiness and as soon as you hear that two divisions of the Convention troops have crossed at Fishkill you will begin your march by the above Route. You will either send your sick to Fishkill or lodge them at Robertsons House as the Surgeons shall advise.
On your arrival at Middle brook you will be shewn the Ground alloted for your Troops to hut on. I am Sir Your most Obedt servt.
